Citation Nr: 1410448	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chondromalacia of the left knee (hereinafter "left knee disability").

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial compensable disability rating (evaluation) for the period prior to March 5, 2009 and in excess of 10 percent for the period from March 5, 2009 for degenerative joint disease of the cervical spine (hereinafter "cervical spine disability").


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1963 to November 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from March 1992 and April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The March 1992 rating decision, in pertinent part, denied service connection for degenerative joint disease of the cervical spine and chondromalacia of the knee.  The April 2009 rating decision, in pertinent part, stated there was clear and unmistakable error (CUE) in the March 1992 rating decision to the extent that it that denied service connection for degenerative joint disease of the cervical spine and granted service connection for the cervical spine disability, assigning a noncompensable rating effective December 1, 1991 (the day after release from active duty) and a 10 percent disability rating effective March 5, 2009.  The April 2009 rating decision also denied service connection for the left knee disability.

Entitlement to service connection for a left knee disability was previously denied by the RO in March 1992, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In an April 2010 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  In a July 2013 written statement, the Veteran's representative indicated that the Veteran would provide more testimony at a Board hearing.  In October 2013, a clarification later was sent to the Veteran as to whether he wanted to attend a hearing before the Board and informed the Veteran that, if he did not respond within 30 days, the Board will assume he does not want a hearing.  The Veteran did not respond to the October 2013 correspondence; therefore, the Board finds that the Veteran does not want a Board hearing and will proceed with the adjudication of this appeal. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  An unappealed March 1992 rating decision, in pertinent part, denied service connection for a left knee disability on the basis that the claimed chondromalacia of the knees was not supported by the evidence of record.

2.  The evidence received since the March 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  The Veteran has a current left knee disability of chondromalacia (a form of arthritis) of the medial compartment, knee joint effusion with anterior horn lesion of the left medial meniscus, anterior cruciate ligament rupture with intraligamentous fraying, femoral cartilage damage, and synovitis.

4.  The Veteran had chronic symptoms of chondromalacia in service.

5.  For the initial rating period from December 1, 1991 to March 5, 2009, the Veteran's cervical spine disability has been manifested X-ray findings of arthritis and pain that is productive of noncompensable limitation of motion.

6.  For the initial rating period from March 5, 2009, the Veteran's cervical spine disability has been manifested by slight limitation of motion with X-ray findings of arthritis, painful motion, and limitation of flexion to 40 degrees.

7.  For the entire initial rating period, the  Veteran's cervical spine disability has not been manifested by ankylosis; residuals of vertebra fractures; moderate limitation of motion or forward flexion of the cervical spine to 30 degrees or less; combined range of motion of the cervical spine to 170 degrees or less; muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes requiring physician ordered bedrest; or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision to deny service connection for a left knee disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A.  §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 &Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period, the criteria for a disability rating of 10 percent, but no higher, for the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (effective before and after September 26, 2003), 5242 (effective after September 26, 2003), 5290 (effective before September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For the reasons explained below, the Board finds the Veteran's service connection claim for a left knee disability to be reopened by way of the submission of new and material evidence.  Additionally, with regard to the claim for service connection for a left knee disability, this decision constitutes a full grant of the benefits sought on appeal with regard to this claim; therefore, no further discussion regarding VCAA notice or assistance duties is required.

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in June 2008 that informed him of the requirements needed to reopen and establish service connection for a cervical spine disability, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R.             § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination report, and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the issue of a higher initial rating of the service-connected cervical spine disability, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in March 2009.  The Board finds that the March 2009 VA examination of record was thorough and adequate and provides a sound basis upon which to base a decision with regard to this issue.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

In November 2012 correspondence, the RO notified the Veteran that the nearest VA medical center (VAMC) would schedule him for an examination in connection with the claim for service connection for a left knee disability and appeal for a higher initial rating of the service-connected cervical spine disability.  In February 2013, the pending VA examinations were cancelled because the Veteran failed to respond to the VAMC scheduling attempts.  The notation in the claims file notes that the appropriate contact information was utilized in the attempts to schedule the Veteran for the appropriate VA examinations.  The July 2013 supplemental statement of the case informed the Veteran of his failure to respond to attempts to contact him to schedule the VA examinations.  There is no showing in the record of good cause for his failure to report for the scheduled examination.  There is no indication in the record that the November 2012 letter notifying the Veteran that the nearest VAMC would contact him to schedule a VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In short, there is no evidence of any VA error in notifying or assisting the Veteran.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for additional VA examinations is not warranted.  As such, the Board will decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655 (2013).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Reopening Service Connection for Left Knee Disability

In this case, the Veteran seeks to reopen a previously denied claim of service connection for a left knee disability.  The claim, initially filed in December 1991, was originally denied in a March 1992 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO decided that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a left knee disability, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the March 1992 rating decision, the RO denied the Veteran's claim for service connection on the basis that the claimed chondromalacia of the knees is not supported by the evidence of record because the knee condition was not supported by diagnosis in the available records.  The pertinent evidence of record at the time of the March 1992 rating decision included the Veteran's lay statements and service treatment records.

The Board has reviewed the evidence of record received since the March 1992 rating decision and finds that it qualifies as new and material evidence to warrant reopening the previously denied claim for service connection for a left knee disability.  The Veteran submitted private treatment records dated from November 1996 through December 2005 that show a current diagnosis of chondromalacia of the medial compartment, knee joint effusion with anterior horn lesion of the left medial meniscus, anterior cruciate ligament rupture with intraligamentous fraying, femoral cartilage damage, and synovitis.  The Board finds that this evidence, received after the March 1992 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current left knee disability (a necessary element for service connection).  38 C.F.R. § 3.361(d) (2013).  As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the Veteran's request to reopen the previously denied claim of service connection for a left knee disability is granted to this extent.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the March 1992 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the March 1992 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

The matter of service connection for a left knee disability must now be addressed on a de novo basis.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Service Connection for a Left Knee Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with left knee chondromalacia of the medial compartment, knee joint effusion with anterior horn lesion of the left medial meniscus, anterior cruciate ligament rupture with intraligamentous fraying, femoral cartilage damage, and synovitis.  Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3rd ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Resolving reasonable doubt in the Veteran's favor, and thereby considering left knee chondromalacia a form of degenerative joint disease, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran had service in the Republic of Vietnam during the Vietnam era and in the Southwest Asian Theater during the Persian Gulf War.  The currently diagnosed conditions comprising the left knee disability are not listed under 38 C.F.R. § 3.309(e) as diseases associated with exposure to certain herbicide agents; therefore, the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R.            §§ 3.307(a)(6), 3.309(e).   As the Veteran's left knee disability has been attributed to clinically diagnosed disorders, the provisions of 38 C.F.R.  § 3.317 are not for application.  The Veteran has not contended otherwise.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that he currently suffers from a left knee disability that is a result of in-service left knee injuries.  In a June 2008 claim, the Veteran asserted that the left knee disability began during service in 1978 with three surgeries.  In an April 2010 substantive appeal (VA Form 9), the Veteran stated that his left knee disability was first diagnosed in 1979 contending that it had been an increasing problem for 30 years.

As the Board is granting service connection for a left knee disability based on presumptive service connection of a "chronic" disease in service (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on continuity of symptomatology (also 38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

First, the evidence of record demonstrates that the Veteran has a current left knee disability of chondromalacia of the medial compartment, knee joint effusion with anterior horn lesion of the left medial meniscus, anterior cruciate ligament rupture with intraligamentous fraying, femoral cartilage damage, and synovitis.  

Next, the evidence of record demonstrates that the Veteran sustained an in-service left knee injury.  A March 1977 service treatment record notes complaints of knee pain primarily after exercise.  An August 1978 service treatment record notes that the Veteran had a history of chondromalacia.  A March 1979 service treatment record notes that the Veteran had a history of bilateral knee pain since 1972 with the Veteran reporting sharp pain with stairs, deep knee bends, and sitting as well as a constant aching after walking or running.  The service treatment record notes that the Veteran had severe crepitus bilaterally, tenderness over the distal patella and patella tendon, and an area of hypertrophy on the patella tendon.  The military doctor diagnosed the Veteran with chondromalacia.  An October 1979 service treatment record notes that the Veteran reported the knee pain had subsided and that he has no difficulty lifting, was running two miles two times per week, and walking two to three miles. Upon physical examination, the knees were negative bilaterally except for mild to moderate crepitus.  A March 1984 service treatment record notes that the Veteran complained of painful knees, reporting subpatellar pain for nearly one year that was worse with climbing stairs and running after a few days of inactivity.  Upon physical examination, full range of motion was noted bilaterally with clicking and bilateral subpatellar grating.  The service treatment record notes an impression of chondromalacia.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran had a combination of left knee manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, during service.  As noted above, the Veteran was diagnosed with chondromalacia repeatedly during service.  See August 1978, March 1979, and March 1984 service treatment records.  Further, the March 1979 service treatment record notes that the Veteran had a history in service of bilateral knee pain since 1972.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the left knee disability manifested "chronic" symptoms in service.

The Board further finds that the Veteran's current left knee disability is not clearly shown as attributable to intercurrent causes.  Although there is some indication in a December 2003 private treatment record that the Veteran reported falling on stairs that caused a rupture of the patellar tendon in the left inferior pole of the patella and led to open reconstruction surgery of the inferior patella pole, the Board finds that this does not reflect a clear intercurrent cause because it relates to rupture of the patellar tendon and not to the chronic symptoms of chondromalacia the Veteran experienced in service.

In this case, the Veteran sustained left knee injuries in service and had chronic symptoms of a left knee disability in service.  See 38 C.F.R. § 3.303(b).  The record does not reflect that the subsequent manifestations of the same left knee disability after service (i.e., chondromalacia) are clearly attributable to intercurrent causes such as post-service knee injuries.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a left knee disability of chondromalacia (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initial Rating for Cervical Spine Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is warranted; however, as will discuss in more detail below, the Board finds that the assigning of staged ratings for the Veteran's cervical spine disability is not appropriate in this case.

In an April 2009 rating decision, the RO found that there was clear and unmistakable error in the March 1992 rating decision that denied service connection for degenerative joint disease of the cervical spine.  In the April 2009 rating decision, the RO granted service connection for degenerative joint disease of the cervical spine and assigned an initial noncompensable disability rating from December 1, 1991 (the day after the Veteran's separation from active duty) and a 10 percent disability rating from March 5, 2009 for a cervical spine disability under Diagnostic Code 5242 for degenerative arthritis of the cervical spine.  

First, Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a (effective before and after September 26, 2003).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

"Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

Under the rating criteria in effective when the Veteran initially filed the claim for service connection of the cervical spine disability, limitation of motion of the cervical spine was rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2013).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  38 C.F.R.        § 4.71a (2013).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As discussed below, the evidence of record does not indicate and the Veteran has not alleged that the cervical spine disability has been manifested by incapacitating episodes with physician ordered bedrest at any point during the appeal period.  As such, the alternative formula for rating intervertebral disc syndrome is inapplicable in the present case.  

When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

For cervical spine disabilities, under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2013).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends generally that the service-connected cervical spine disability has manifested by more severe symptoms than that contemplated by the noncompensable rating effective from December 1, 1991 to March 5, 2009 and the 10 percent disability rating effective from March 5, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In the June 2008 claim, the Veteran contended that his has had ongoing problems with the disc in the upper neck of the back.  At the March 2009 VA examination, the Veteran reported a history of development of cervical spine pain during service.

May 1991 service treatment record notes that the Veteran's neck range of motion was within normal limits except that extension was limited by 50 percent and right side bending limited by 20 percent.  An October 1991 service separation physical noted the Veteran's spine and neck were clinically normal.  On an associated report of medical history, the Veteran endorsed arthritis, rheumatism, or bursitis as well as recurrent back pain with the reviewing physician noted degenerative joint disease of the spine.

Private treatment records dated from November 1996 through June 1997 note that the Veteran had diagnoses of cervical foramen stenosis and a herniated disc.  The private treatment records indicate that the Veteran reported radicular C8 pain symptoms on the right that did not improve under conservative therapy.  The records indicate that a dorsal foramintomy and herniated disc surgery were performed.  A June 1997 private treatment record notes that a complete recovery of the cervical spine symptoms could not necessarily be expected.

In March 2009, the Veteran underwent a VA examination.  The Veteran reported that he does not use a cane, walker, brace, or assistive device.  The VA examination report notes no limitation of walking, sitting, or standing.  The Veteran denied flare-ups and reported occasionally taking over the counter medication for pain relief.  The VA examination report notes no incapacitating episodes with regard to the cervical spine disability.  The Veteran reported a minimal degree of acute distress referable to the neck/cervical spine.  

Physical examination conducted at the March 2009 VA examination revealed decreased range of motion with flexion to 40 degrees with no significant pain at endpoint; extension to 35 degrees with mild pain at endpoint; right lateral flexion to 35 degrees and left lateral flexion to 40 degrees with mild endpoint discomfort; and rotation right to 55 degrees and rotation left to 50 degrees with mild pain at endpoint.  No change in active or passive range of motion was noted on repetition and no additional losses of range of motion were observed for the cervical spine due to painful motion, weakness, impaired endurance, incoordination, or instability. 

After a review of the lay and medical evidence, the Board finds that the Veteran's cervical spine disability has more nearly approximated the criteria for a 10 percent disability rating, but not higher, under Diagnostic Code 5010-5003 based on arthritis with painful, but noncompensable, limitation of motion for the period from December 1, 1991 to March 5, 2009.  Specifically, the Board finds that the Veteran's cervical spine disability more nearly approximates productive of painful motion with X-ray evidence of arthritis, but noncompensable limitation of motion for the initial rating period prior to March 5, 2009, even with consideration of additional limitations due to pain, based on the in-service diagnosis of degenerative joint disease of the spine, the 1996 to 1997 private treatment, and the Veteran's reported history of back pain.  For the period prior to March 5, 2009, the Veteran has not endorsed, and the evidence does not otherwise show, that additional limitation of motion due to pain meets the level of a compensable rating (e.g., forward flexion not greater than 40 degrees or combined range of motion not greater than 335 degrees under the "new" regulations or slight limitation of motion under the "old" regulations).  38 C.F.R. § 4.71a; see DeLuca; see also 38 C.F.R.   §§ 4.40, 4.45, 4.59.

The Board has applied of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra for the entire appeal period to find the additional limitations of motion due to pain, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree for the initial rating period from December 1, 1991 to March 5, 2009.  Although the service treatment records and private treatment records note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 10 percent.  See VAOPGCPREC 9-98 (motion of a joint effectively ends where pain begins).  

When viewing the disability picture as a whole, the Board finds that the evidence shows that the cervical spine disability more nearly approximates arthritis with painful, but noncompensable, limitation of motion for the initial rating period from December 1, 1991 to March 5, 2009.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial rating of 10 percent under Diagnostic Code 5010-5003 is warranted from December 1, 1991 to March 5, 2009.  38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, both lay and medical, the Board finds that an initial rating in excess of 10 percent for the service-connected cervical spine disability is not warranted under any of the codes pertaining to the back under the "old" or "new" regulations for any period on appeal.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5242 (2013).  Turning to the regulations in effect at the time the Veteran's claim was received, for the entire appeal period, there is little evidence presented as to the range of motion of the Veteran's cervical spine.  However, there is no question the Veteran's back currently causes demonstrable limitation of motion.  The Board notes that the revised regulations essentially define range of motion in excess of 30 degrees but not greater than 40 degrees to be slight.  The Board finds that the overall cervical spine disability results in no more than slight limitation of motion, with the Veteran's cervical forward flexion always being greater than 30 degrees.  38 C.F.R. §  4.71a (2002).  

Turning to the question of a rating in excess of 10 percent under the revised regulations, such a rating requires forward flexion of the cervical spine to 30 degrees or less; combined range of motion of the cervical spine to 170 degrees or less; or, muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As described above, this is not shown by the evidence of record.  The most limited the Veteran's flexion was ever shown to be was 40 degrees, which is greater than the 30 degree limit for a 20 percent rating.  The most limited the Veteran's total combined range of motion of the cervical spine was 255 degrees.  Further, there is no evidence of record that the cervical spine disability was manifested by muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2013).  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that the Veteran's cervical spine disability has caused pain, which has restricted his overall motion.  The service treatment records and March 2009 VA examination report indicated pain upon motion and there was no additional limitation upon repetition noted at the March 2009 VA examination; therefore, the degree of impairment does not warrant a higher evaluation based on limitation of motion under either the old or new regulations.  As such and based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for any part of the initial rating period.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).  

The Board finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the spine.  Under the old regulations, Diagnostic Codes 5288, 5289, 5291, 5292, 5294, and 5295 pertain to disabilities of the lumbar and dorsal spine as well as sacro-iliac injuries and lumbosacral strain and are not applicable to the service-connected cervical spine.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).   There is no lay or medical evidence of ankylosis, compression fractures of the cervical spine, intervertebral disc syndrome, or incapacitating episodes with physician ordered bed rest.  Therefore, the criteria of Diagnostic Codes 5285, 5286, 5287, and 5293 do not apply.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating under the General Rating Formula (for ankylosis) or the Intervertebral Disc Syndrome Formula (incapacitating episodes) is not warranted.  38 C.F.R. § 4.71a (2013).

The revised regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  See id., Note (1).  

In October 2008, the Veteran underwent a VA examination with regard to a service-connected fracture, right fifth metacarpal.  The VA examiner noted that the bilateral upper extremity reflexes are symmetric in the triceps, biceps, and brachial radialis tendons.  The VA examination report notes that Spurling's test is negative for radicular arm pain on the right but does cause pain underneath the scapula on the right.  Decreased sensation to pinprick and light touch in an ulnar distribution of the right hand and distal forearm was noted.  The VA examiner diagnosed a right fifth metacarpal fracture in 1977 with residual symptoms and finding including some weakness in ulnar innervated hand muscles, decreased right ulnar sensation, proximal interphalangeal flexion, contracture, and instability of the fifth digit related to an injury to the radial collateral ligament.  The March 2009 VA examination report notes that sensory testing showed numbness along the ulnar border of the right hand and to a mild degree on the ulnar half of the right ring finger and diagnosed right thoracic 1 sensory loss, involving the right hand, likely associated with the cervical spine arthritis by history.

In the April 2009 rating decision, the RO granted service connection for right ulnar nerve impairment.  The notations at the October 2008 and March 2009 of numbness and sensory loss in the right hand and arm have already been compensated for and rated separately; therefore, these notations cannot be used to establish a separate rating for a neurological impairment related to the service-connected cervical spine disability as doing such would constitute pyramiding (i.e., the rating of the same symptoms under multiple Diagnostic Codes).  See 38 C.F.R. § 4.14 (2013).

Setting aside the findings related to the service-connected right ulnar nerve impairment, the Veteran does not appear to have been diagnosed with a separate neurologic disability.  At the October 1991 service separation physical, no neurological disorders were noted.  Private treatment record dated from November 1996 to June 1997 note some radicular pain symptoms of the right hand and right ulnar forearm caused by an unobstructed herniated disc with considerable compression of the C8 root on the right.  A June 1997 private treatment record notes that the Veteran no longer reported any kind of radicular pain and that clinical neurological findings were of unremarkable status post herniated disc surgery.  

The Board acknowledges that the November 1996 to June 1997 private treatment records suggest that the Veteran might have some neurologic impairment, but given the fact that these radicular symptoms appear to have resolved following the herniated disc surgery and no separate neurologic disability appears to have been diagnosed throughout the course of the appeal that is not related to the service-connected right ulnar nerve disability, the Board finds that a separate neurologic disability has not been present during the course of the Veteran's appeal.  As such, a separate compensable rating is not warranted based on neurologic impairment.

Based on the evidence above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected cervical spine disability more nearly approximates the criteria for a 10 percent disability rating, but not higher, under Diagnostic Code 5010-5003 based on arthritis with painful, but noncompensable, limitation of motion for the period from December 1, 1991 to March 5, 2009 and based on slight limitation of motion with X-ray findings of arthritis, painful motion, and limitation of flexion to 40 degrees from March 5, 2009.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent disability rating is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the cervical spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cervical disability has been manifested by arthritis and limitation of motion, including due to pain.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  At the October 2008 VA examination, the Veteran reported that he was not prevented from playing the saxophone as his primary profession.  At the March 2009 VA examination, the Veteran reported that he had not missed any days of work in his usual occupation.  The Veteran has not contended that he is unemployed because of his service-connected disabilities and the other evidence of record does not indicate anything contrary; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

As new and material evidence has been received, service connection for a left knee disability is reopened.

Service connection for a left knee disability is granted.

A disability rating of 10 percent, but no higher, for the service-connected cervical spine disability, for the entire initial rating period, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


